Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yang CN 107166180 in view of Jha US 2016/0046388
In regard to claim 1, Yang teaches a lamp, comprising a light source 111 comprising at least one light-emitting point, each of the at least one light- emitting point having a light-emitting full angle of A; a collimating optical element 113,313, wherein a distance between a focal point of the collimating optical element and a plane of the collimating optical element is F, an effective aperture of the collimating optical element is D, a light-collecting device 315 located on a light path between the light source and the collimating optical element, the light-collecting device comprising at least two light guiding members 315a,b that are configured to respectively collect light beams emitted from the at least one light-emitting point of the light source at different angles and respectively, the collected light beams to the collimating optical element, to form the parallel light after being collimated by the collimating optical element; and a reflector array  214 configured to reflect the parallel light to form a reflection light spot array.  
Yang lacks the specific teaching of the collecting device guiding, through reflection or refraction.
Jha teaches a light source 18, comprising at least one light-emitting point, each of the at least one light- emitting point having a light-emitting full angle of A; a light-collecting device 12,14  (or 8,10) located on a light path between the light source and the collimating optical element, the light-collecting device comprising at least two light guiding members that are configured to respectively collect light beams emitted from the at least one light-emitting point of the light source at different angles 
The use of reflecting elements for guiding light is old and well known in the art of illumination. It would have been obvious to one of ordinary skill in the art at the time of filing to use a light source collection device (reflectors)  sucha s taught by Jha in the device of Yang. One of ordinary skill in the art would have been motivated to use a light source collection device with reflective members in order to guide light with minimal light loss/absorption as well known in the art. 
Regarding the collimating optical element is configured to collimate an incident light beam having a light-emitting full angle of B and emitted from the focal point into parallel light, where B=2*arctg(D/2F), and B is smaller than A, the applicant is respectfully advised that products of identical structure can not have mutually exclusive properties.    Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.
In regard to claim 2, Jha teaches  each of the at least two light guiding members comprises a reflector 12,14.  
In regard to claim 3, Jha teaches Page 4UNII-01 12US-DF202302US another light guiding member comprising a convex lens 16, wherein the convex lens is configured to collect light around an optical axis of the light-emitting point, and the reflector is configured to collect light emitted from the light-emitting point away from the optical axis (see figs 2-4).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use an optic in the assembly of Yang/Jha as described above. One of ordinary skill in the art would have been motivated to use an optic for supplying light to the collimation device while maximizing light utilization. 
In regard to claim 4, Jha teaches Page 4UNII-01 12US-DF202302US wherein a light-collecting angle of the convex lens is greater than a light-collecting angle of the reflector (figs. 2 and 3).  
In regard to claim 9, Jha teaches the light source comprises at least two light-emitting points ( see beams shown in fig. 2 and 3), and light-collecting devices corresponding to different light-emitting pointsPage 5UNII-01 12US-DF202302US of the at least two light-emitting points reuse at least one of the at least two light guiding members.  
In regard to claim 10, Yang teaches  the light source comprises a laser and a fluorescent element (111,112), laser light emitted by the laser is incident on the fluorescent element forms one of the at least one light-emitting point. and the light-emitting point is configured to generate broad-spectrum light.

Claims 1, 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yang  in view of Zwick 5,582,480.
In regard to claim 1, Yang teaches a lamp, comprising a light source 111 comprising at least one light-emitting point, each of the at least one light- emitting point having a light-emitting full angle of A; a collimating optical element 113,313, wherein a distance between a focal point of the collimating optical element and a plane of the collimating optical element is F, an effective aperture of the collimating optical element is D, a light-collecting device 315 located on a light path between the light source and the collimating optical element, the light-collecting device comprising at least two light guiding members 315a,b that are configured to respectively collect light beams emitted from the at least one light-emitting point of the light source at different angles and respectively, the collected light beams to the collimating optical element, to form the parallel light after being collimated by the collimating optical element; and a reflector array  214 configured to reflect the parallel light to form a reflection light spot array.  
Yang lacks the specific teaching of the collecting device guiding, through reflection or refraction.
Zwick teaches reflective light guide elements 13, 14 configured to respectively collect light beams emitted from the at least one light-emitting point of a light source  5 at different angles (fig. 2) 
The use of reflecting elements for guiding light is old and well known in the art of illumination. It would have been obvious to one of ordinary skill in the art at the time of filing to use a light source collection device (reflectors)  such as taught by Zwick in the device of Yang. One of ordinary skill in the art would have been motivated to use a light source collection device with reflective members in order to guide light with minimal light loss/absorption as well known in the art. 
Regarding the collimating optical element is configured to collimate an incident light beam having a light-emitting full angle of B and emitted from the focal point into parallel light, where B=2*arctg(D/2F), and B is smaller than A, the applicant is respectfully advised that products of identical structure can not have mutually exclusive properties.    Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.
In regard to claim 2, Zwick teaches  each of the at least two light guiding members comprises a reflector 13, 14.  
In regard to claim 5, Zwick teaches  the light source comprises a light angle compression element 8 configured to receive light having an angle range of C and emitted from the light source, and emit light having a full angle of A, where C>A.  




Allowable Subject Matter
Claims 6-8  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest in combination a lamp according to claim 1 wherein each of the at least two light guiding members comprises a prism.  It is noted that while Zwick teaches as prism, the teaching lacks each of the at least two guiding members comprising a prism (i.e. two more prisms) as recited. 
Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that one would not have been motivated to use a collecting device as taught by Jha in Yang’s device because  Jha teaches a larger range of emitting angle when compared to applicant’s invention. It is noted that no such angle is claimed and furthermore,  the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is noted that Jha’s teaches “very controlled and focused reflection” as well as high efficiency, reduced size, lower power consumption, less heat and higher reliability” throughout the disclosure.  It is noted that any or all of these teachings would motivate one of ordinary skill in the art to employ the use of reflector(s) and/or lens/light guides as taught by Jha. 
It is also apparent from Yang’s disclosure and figures that the source 119 emits a broad range of light beams (shown in figure 1 and 2).  One of ordinary skill in the art would have recognized and appreciated the use of a collection device, such as reflectors and/or lens/light guides (both taught by Jha) for conditioning the light prior to entering the collimator  as well known in the art for improving light utilization efficiency (among many other reasons already discussed by Jha). 
Regarding the argument of different technical fields, one or ordinary skill would recognize and appreciate many advantages taught directly by Jha such as “very controlled and focused reflection” as well known and commonly employed in the art.  Jha also teahces high efficiency, reduced size, lower power consumption, less heat and higher reliability, throughout the disclosure.  One of ordinary skill would also recognize and appreciate that  decorative lighting and illumination for general or use in vehicles/aircraft are all provided in the same technology (i.e “the field of illumination”) and many aim to solve the same problems (such as increasing efficiency, intensity, distribution and prolonging use of the device).
In response to applicant's argument that one would not have been motivated to use a collecting device as taught by Zwick in Yang’s device because  Zwick does not teach a collimating element, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Collection optics such as reflectors and light guides are well known and commonly employed in illumination devices (regardless of the intended use of the device -it is noted that all illumination devices aim at providing illumination and are thus considered to be in the same technical field).  One of ordinary skill in the art would have recognized and appreciated incorporating guiding devices in Yang in order to optimize light utilization efficiency (i.e. minimizing light loss between the source and collimating device of Yang) as commonly employed in a wide variety of illumination devices.
The applicant is also advised the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875